Ostrander, J.
In this case, counsel having entirely ignored Rule 40 of this court, no statement of facts will be attempted, excepting to say that the suit is brought to recover upon a policy insuring Louis H. Cronenwett against accident “ resulting from bodily injuries effected solely through external, violent, accidental and involuntary means, of which there shall be external and visible marks upon the body,” etc.
The brief of counsel for appellant recites the errors assigned — none of them based upon exceptions to the admission or rejection of evidence, nor upon the charge of *523the court to the jury — and contains the following state ment:
“Three questions of fact are fairly raised on this record.
“1. It is admitted the suit was not begun in time unless the company waived it. Did it do so ?
“ 2. Did Louis H. Cronenwett commit suicide ?
“3. Did his intoxication lead to his death ?
“ These questions must each be determined in plaintiff’s favor, or she cannot recover. They can all be determined from this record, for it contains all the evidence.”
These three propositions are discussed in the brief as disputed questions of fact, concerning each of which there was conflicting evidence. No other questions raised by the assignments of error are discussed. Apparently the jury answered these, questions favorably to plaintiff.
We do not find that the brief presents any reason for disturbing the verdict, and consequently the judgment is affirmed.
Moore, C. J.,and Grant, Blair, and Montgomery, JJ., concurred.